DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/918,289, filed on 07/01/2020, claims foreign priority to EP19187358.7, filing date, 07/19/2019.

Response to Amendment
Applicant' s amendment dated 06/08/2022, in which claims 16-18, 20, 24, 27-29 were amended, claims 19, 21-23, 25-26, 30-35 were canceled, has been entered.  Claims 16-18, 20, 24, 27-29 are pending and ready for examination.

Specification
Amendment to the specification, dated 06/08/2022, in which the title was amended, has been entered.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 16 and 27 recite the limitation “the spare cell functions as a gate-based decoupling cell, wherein the gate-based decoupling cell includes an n-type diffusion region, a p-type diffusion region, and a plurality of polysilicon lines, each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, the n-type and p-type diffusion regions both connected to a first power supply line and the plurality of polysilicon lines connected to a second power supply line”. However, the specification does not describe the above claimed subject matter. 
Specifically, the specification discloses a gate-based decoupling cell 160, 160’ (figs 5-9) with in which neither the p-type diffusion region 230, nor the n-type diffusion region 214 is connected to either supply rails 224, 226 -- instead contact vias extend into the oxide 218 and do not appear to electrically or directly contact the 214/230 region.  Additionally, decoupling cell 160, 160’ is not a spare cell 130.  Further, paragraph 0017 of application’s publication and original claim 1 state “placing, on at least one of the remaining pattern positions of the pattern matrix and instead of at least one spare cell conceivable for the at least one of the remaining pattern positions of the pattern matrix, a gate-based decoupling cell.” In other words, in this invention, a gate-based decoupling cell is a replacement for a spare cell and is not a spare cell.
The specification additionally discloses a gate-based decoupling cell 170, 170’ (fig 11) with n-type and p-type diffusion regions 214/230 connected to one power line (e.g. top region 214/230 connected to 224 by via 222).  But there are no polysilicon lines crossing this region, wherein the polysilicon lines are connected to a second power supply line.  Additionally, 170, 170’ is obtained as a result of the claimed method (para 0088, US 20210020623 A1), and does not appear to be a starting material (spare cell 130).  
The specification discloses a spare cell 130 (prior art of fig 2), but this spare cell does not include any of the claimed connections.
Thus, the specification does not appear to disclose “the spare cell functions as a gate-based decoupling cell, wherein the gate-based decoupling cell includes an n-type diffusion region, a p-type diffusion region, and a plurality of polysilicon lines, each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, the n-type and p-type diffusion regions both connected to a first power supply line and the plurality of polysilicon lines connected to a second power supply line”.
Additionally, claims 16 and 27 recite the limitation “replacing the removed connections with new connections” and claims 17 and 28 recite “replacing the one or more metal layers with one or more new metal layers”. However, the specification does not describe the above claimed subject matter.  
Specifically, the specification and drawings disclose removing one or more metal layers/connections (e.g. vias 222 in the dark circles 236 are removed in figs 10-11), but these vias are not replaced with anything (fig 11).  Rather, new metal layers/connections are added elsewhere (dotted circle 238, fig 11).  The specification discloses the term ‘replace’ only in the context of substituting a cell (para 0099, 0100, US 20210020623 A1), and ‘replace’ is understood as ‘taking the place of’.  The specification does not disclose new connections taking the place of, or substituting in the same place of, removed connections.  The specification does not appear to disclose new metal layers taking the place of, or substituting in the same place of, removed metal layers.
Drawings
Amendment to the drawings, dated 03/07/2022, in which the figs 1-4 and 12 were amended, is acknowledged.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the spare cell functions as a gate-based decoupling cell, wherein the gate-based decoupling cell includes an n-type diffusion region, a p-type diffusion region, and a plurality of polysilicon lines, each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, the n-type and p-type diffusion regions both connected to a first power supply line and the plurality of polysilicon lines connected to a second power supply line” and “replacing the one or more metal layers with one or more new metal layers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities: the word 'providing' in line 4 has been simultaneously added and removed (underline and strikethrough).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16-18, 20, 24, 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 16 and 27 require “providing a spare cell for the integrated circuit design, wherein the spare cell functions as a gate-based decoupling cell”.  However, the specification does not describe the above claimed subject matter. Specifically, paragraph 0017 of application’s publication and original claim 1 state “placing, on at least one of the remaining pattern positions of the pattern matrix and instead of at least one spare cell conceivable for the at least one of the remaining pattern positions of the pattern matrix, a gate-based decoupling cell.” In other words, in this invention, a gate-based decoupling cell is a replacement for a spare cell and is not a spare cell. The specification discloses a spare cell 130 (prior art of fig 2), but this spare cell does not include any of the claimed connections.
Additionally, claims 16 and 27 require “each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, the n-type and p-type diffusion regions both connected to a first power supply line and the plurality of polysilicon lines connected to a second power supply line, wherein the first power supply line is for receiving a power supply voltage that is different from a power supply voltage received by the second power supply line”.   However, the specification does not describe the above claimed subject matter. Specifically, the specification and the drawings disclose cells in which an n-type and p-type diffusion region connects to a first power supply line, (e.g. fig 11, top 214/230 region connected to supply line 224) but the polysilicon lines over this region do not connect to the second supply line 226.  The specification also discloses cells in which the p-type and n-type diffusion layers are not connected to any supply line, e.g. fig 5 (vias 222 extend only into oxide 218, and do not appear to contact the region 214/230.) Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claims 16 and 27. Accordingly, claims 16 and 27 and all claims depending therefrom were not in possession of Applicant at the time of filing.
Additionally, claims 16 and 27 require “an n-type diffusion region, a p-type diffusion region, and a plurality of polysilicon lines, each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, the n-type and p-type diffusion regions both connected to a first power supply line and the plurality of polysilicon lines connected to a second power supply line, wherein the first power supply line is for receiving a power supply voltage that is different from a power supply voltage received by the second power supply line; and reconfiguring the spare cell for the integrated circuit design from the gate-based decoupling cell function to a logic function in response to an engineering change order (ECO), wherein the spare cell is reconfigured by removing the power line connections to the polysilicon lines and to the n-type and p-type diffusion layers, and replacing the removed connections with new connections to implement the logic function.”  However, the specification does not describe the above claimed subject matter.
Specifically, in the remarks of 06/08/2022, applicant stated that support for the amendment could be found in paragraphs 0178-0186.  The specification as filed lacks paragraph numbers.  As best understood, Applicant may be referring to paragraph numbers in the published application, US 20210020623 A1.  However, paragraphs 0178-0186 do not include any discussion of, e.g., a p-type diffusion region, an n-type diffusion region, each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, a power supply voltage that is different from a power supply voltage received by the second power supply line, wherein the first power supply line is for receiving a power supply voltage that is different from a power supply voltage received by the second power supply line, removing the power line connections to the polysilicon lines, replacing the removed connections, a spare cell which is a gate decoupling cell, etc.  Applicant should specifically point out where the claimed limitations can be found in the specification and drawings. See 37 C.F.R. 1.111 (b) and MPEP 2163(I)(B) which requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”. See also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20, 24, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16 and 27 recite the limitation “each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, the n-type and p-type diffusion regions both connected to a first power supply line and the plurality of polysilicon lines connected to a second power supply line”.  Because this type of cell is not disclosed in the specification or drawings (see 112a above), a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the claim.  For the purposes of examination and to further prosecution, the limitation will be interpreted as a cell which includes gates and has connections that allow the cell to function as a decoupling capacitor.
	Claims 16 and 27 recite the limitation “the power line connections”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16 and 27 recite the limitation “the removed connections”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16 and 27 recite the limitation “replacing the removed connections with new connections to implement the logic function”.  The term “replacing” is not defined in the specification, but is understood as “taking the place of.”  Because the specification and drawings do not disclose a new connection taking the same place as a removed connection, a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the claim.  For the purposes of examination and to further prosecution, the limitation will be interpreted as “adding a new connection”.
	Claims 17 and 28 recite the limitation “removing the one or more metal layers and replacing the one or more metal layers with one or more new metal layers”.  The term “replacing” is not defined in the specification, but is understood as “taking the place of.”  Because the specification and drawings do not disclose a new connection taking the place of a removed connection, a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the claim.  For the purposes of examination and to further prosecution, the limitation will be interpreted as “adding the new connection in the one or more metal layers”.
	Claims 18 and 29 recite the limitation “the first power supply voltage”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 18 and 29 recite the limitation “the second power supply voltage”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 24 recites the limitation “a suitable new logic function”.   But there is already “a logic function” and “the logic function” in claim 16, from which claim 24 depends.  It is unclear if a suitable new logic function is the same or different from the logic function of claim 16.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “the logic function.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-18, 20, 24, 27-29 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Correale (US 20190188353 A1). 
Regarding claim 16, Correale discloses a method (method, para 0036) for changing (customizing, para 0053) an integrated circuit design, the method comprising: 
providing at least one functional cell (single row DCAP, claim 1, having a logic function, para 0074) for the integrated circuit design; 
providing a spare cell (multi-row ECO DCAP, claim 1, 23) for the integrated circuit design, wherein the spare cell functions as a gate-based decoupling cell (decoupling, para 0019, having four poly gate lines para 0053), wherein the gate-based decoupling cell includes an n-type diffusion region (241, 242, fig 2a), a p-type diffusion region (243, 244), and 
a plurality of polysilicon lines (polysilicon lines, annotated Fig 2a), each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region (fig 2a), 
the n-type and p-type diffusion regions both connected to a first power supply line (VSS, M0) and the plurality of polysilicon lines connected to a second power supply line (VDD, M0), 
wherein the first power supply line is for receiving a power supply voltage (VSS ground) that is different from a power supply voltage (VDD power) received by the second power supply line; 
and reconfiguring the spare cell for the integrated circuit design from the gate-based decoupling cell function to a logic function (customizing for use as logic element, para 0012) in response to an engineering change order (ECO) (ECO para 0013), 
wherein the spare cell is reconfigured by removing the power line connections (cutting M0 track, para 0100) to the polysilicon lines and to the n-type and p-type diffusion layers, and 
replacing (interpreted as ‘adding’, see 112b above) the removed connections with new connections (adding additional contacts during customization, para 0053; adding M2 1101 fig 11c) to implement the logic function.

    PNG
    media_image1.png
    568
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    726
    515
    media_image2.png
    Greyscale

Regarding claim 17, Correale further discloses that the first and second power supply lines are formed in one or more metal layers (VDD and VSS in M0 metal layer, fig 2a, fig 12) and reconfiguring the spare cell further comprises removing (cutting M0 track, para 0100) the one or more metal layers and replacing (interpreted as ‘adding’, see 112b above) the one or more metal layers with one or more new metal layers (adding additional contacts during customization, para 0053; adding M2 1101 fig 11c).
Regarding claim 18, Correale discloses that the first power supply voltage received by the first power supply line is at ground potential (VSS is ground, e.g. para 0056), and the second power supply voltage received by the second power supply line is a positive power supply voltage (VDD is power; see e.g. para 0056.)
Regarding claim 20, Correale discloses verifying all design-wise and process-wise requirements of the changed integrated circuit design, including that of the at least one functional cells and the reconfigured spare cell (detecting defects in design, para 0009).  
Regarding claim 24, Correale discloses the reconfiguring of the spare cell is performed manually by an integrated circuit design engineer, or wherein the reconfiguring of the spare cell comprises selecting a design for a suitable new logic  function from a library (selecting from customization library, para 0069, 0087).  
Regarding claim 27, Correale discloses a method (method, para 0036) for changing (customizing, para 0053) an integrated circuit design, the method comprising: 
providing a plurality of functional cells (single row DCAP, claim 1, having a logic function, para 0074; many DCAP cells 602, 702 fig 10) for the integrated circuit design; 
providing a plurality of spare cells (multi-row ECO DCAP, claim 1, 23; plurality of ECO DCAP 802 fig 10) for the integrated circuit design, wherein each spare cell of the plurality of spare cells functions as a gate-based decoupling cell (decoupling, para 0019, having four poly gate lines para 0053), wherein each of the gate-based decoupling cells includes an n-type diffusion region (241, 242, fig 2a), a p-type diffusion region (243, 244), and a plurality of polysilicon lines (polysilicon lines, annotated Fig 2a), 
each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region (fig 2a), the n-type and p-type diffusion regions both connected to a first power supply line (VSS, M0) and the plurality of polysilicon lines connected to a second power supply line (VDD, M0), 
wherein the first power supply line is for receiving a power supply voltage (VSS ground, para 0056) that is different from a power supply voltage received by the second power supply line (VDD power); 
and reconfiguring at least one of the spare cells for the integrated circuit design from the gate-based decoupling cell function to a logic function (customizing for use as logic element, para 0012) in response to an engineering change order (ECO)(ECO para 0013), 
wherein the at least one spare cell is reconfigured by removing the power line connections (cutting M0 track, para 0100) to the polysilicon lines and to the n-type and p-type diffusion layers, and 
replacing the removed connections (interpreted as ‘adding’, see 112b above) with new connections (adding additional contacts during customization, para 0053; adding M2 1101 fig 11c) to implement the logic function. 
Regarding claim 28, Correale discloses the first and second power supply lines are formed in one or more metal layers (VDD and VSS in M0 metal layer, fig 2a, fig 12) and reconfiguring the spare cell further comprises removing (cutting M0 track, para 0100) the one or more metal layers and replacing (interpreted as ‘adding’, see 112b above) the one or more metal layers with one or more new metal layers (adding additional contacts during customization, para 0053; adding M2 1101 fig 11c).
Regarding claim 29, Correale discloses wherein the first power supply voltage received by the first power supply line is at ground potential (VSS is ground, e.g. para 0056), and the second power supply voltage received by the second power supply line is a positive power supply voltage (VDD is power; see e.g. para 0056.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18, 20, 24, 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding support for the amendments:
Applicant states that support for amendments to claim 16 is provided at least at paragraphs 0178 - 0186.

Examiner’s response:
	Referring to paragraph numbers in the published application, US 20210020623 A1, para 0178-0186 do not include any discussion of, e.g., a p-type diffusion region, an n-type diffusion region, each polysilicon line of the plurality of polysilicon lines extending over both the n-type diffusion region and the p-type diffusion region, a power supply voltage that is different from a power supply voltage received by the second power supply line, wherein the first power supply line is for receiving a power supply voltage that is different from a power supply voltage received by the second power supply line, removing the power line connections to the polysilicon lines, replacing the removed connections, a spare cell which is a gate-based decoupling cell, etc.   
	In one example, the method of fig 12 places a gate-based decoupling cell 160, 160’ instead of a spare cell (para 0180).  But this is not “a spare cell for the integrated circuit design, wherein the spare cell functions as a gate-based decoupling cell.”  The only spare cell that can be located in the specification is 130 of prior art fig 2, but this does not appear to function as a decoupling cell (para 0120).  If 160, 160’ of figs 5-8 is intended to be the spare cell, the claimed connections are still not shown, at least because vias 222 extend into the oxide 218 only, and do not appear to contact the diffusion region (lightly shaded region, figs 5-8.)
Because a spare cell having the recited limitations, as well as the other limitations listed above and discussed in the relevant rejections above, cannot be found in the indicated paragraphs, the instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822